Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 1 amended 
Claim 22 canceled
Claims 1-21 and 23-25 pending 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu’657 (US Pat 9,597,657 B1) and in view of Zhamu’869 (PG Pub 2017/0352869 A1).
Consider Claims 1-2, Zhamu’657 teaches the producing porous material structure using step (A), providing an integral 3D graphene-carbon hybrid foam, where the foam have pores and pore walls with pore volume Vp (Co. 6, lines 64-68), where the integrated 3D graphene-carbon hybrid foam produced by conducting a process including: (a) mixing multiple particles of a graphitic material and multiple particles of a solid polymer carrier material to form a mixture in an impacting chamber of an energy impacting apparatus (Col. 7, lines 1-5); (b) operating the energy impacting apparatus with a frequency and an intensity for a length of time sufficient for peeling off graphene sheets from the graphitic material and transferring the graphene sheets to surfaces of the solid polymer carrier material particles to produce graphene-coated polymer particles inside the impacting chamber (Col. 7, lines 5-12); (c) recovering the graphene-coated polymer particles from the impacting chamber and consolidating the graphene-coated or graphene-embedded polymer particles into a desired shape of graphene-polymer composite structure (Col. 7, lines 22-26); and (d) pyrolyzing the shape of graphene-polymer composite structure to thermally convert the polymer into pores and carbon or graphite that bonds the graphene sheets to form the integral 3D graphene-carbon hybrid foam (Col. 7, lines 30-33). Zhamu’657 teaches the pore walls contain single-layer or few-layer graphene sheets chemically bonded by a carbon material having a carbon material-to-graphene weight ratio from 1/200 to ½ (Col. 10. lines 4-10).
Zhamu’657 does not teach the step (B) of impregnating/infiltration the pore with fluid for forming a coating of an anode active material, for lithium ion battery.
However, Zhamu’869 is in the art of forming an anode for a lithium metal battery having a graphene metal hybrid foam having pores and pore walls (abstract), where the anode foam is made by carbonizing at high temperature (up to 3,200℃) ([0057] in step c. 
A person having ordinary skill in the art before the effective date of the claimed invention would combine Zhamu’657 with Zhamu’869 for processing step (B) for coating metal (lithium attracting metal) the anode active material in the pores of the graphene-carbon porous anode, to suppress/prevent the formation of lithium dendrites [0036]-[0038].
Although the combined Zhamu’657 (with Zhamu’869) does not explicitly teach the volume ratio of Vp/Vc, the combined Zhamu’657 (with Zhamu’869) teaches hybrid structure having a pore volume Vp
The combined Zhamu’657 (with Zhamu’869) teaches the step (B) of impregnating/infiltrating the pores with fluid operation selected from electrochemical plating/chemical plating (Zhamu’869 [0154]).
Consider Claim 3, the combined Zhamu’657 (with Zhamu’869) teaches the plurality of impacting balls or media are added to the impacting chamber of the energy impacting apparatus (Zhamu’657, Col. 7, lines 34-36).
Consider Claim 4, the combined Zhamu’657 (with Zhamu’869) teaches step (c) includes operating a magnet to separate the impacting balls or media from the graphene-coated or graphene-embedded polymer particles (Zhamu’657, Col. 7, lines 45-48).
Consider Claims 5-6, the combined Zhamu’657 (with Zhamu’869) teaches the solid polymer material particles include plastic or rubber beads, pellets, spheres, wires, fibers, filaments, discs, ribbons, or rods, having a diameter or thickness from 10 nm to 10 mm (Zhamu’657, Col. 7, lines 49-52).
Consider Claim 7, the combined Zhamu’657 (with Zhamu’869) teaches solid polymer is selected from solid particles of a thermoplastic, thermoset resin, rubber, semi-penetrating network polymer, penetrating network polymer, natural polymer, or a combination thereof (Zhamu’657, Col. 7, lines 53-57).
Consider Claim 8, the combined Zhamu’657 (with Zhamu’869) teaches solid polymer is partially removed by melting, etching, or dissolving in a solvent prior to step (d). (Zhamu’657, Col. 7, lines 57-59).
Consider Claim 9, the combined Zhamu’657 (with Zhamu’869) teaches graphitic material is selected from natural graphite, synthetic graphite, highly oriented pyrolytic graphite, graphite fiber, graphitic nanofiber, graphite fluoride, oxidized graphite, chemically modified 
Consider Claim 10, the combined Zhamu’657 (with Zhamu’869) teaches the energy impacting apparatus is a vibratory ball mill, planetary ball mill, high energy mill, basket mill, agitator ball mill, cryo ball mill, micro ball mill, tumbler ball mill, attritor, continuous ball mill, stirred ball mill, pressurized ball mill, freezer mill, vibratory sieve, bead mill, nanobead mill, ultrasonic homogenizer mill, centrifugal planetary mixer, vacuum ball mill, or resonant acoustic mixer (Zhamu’657, Col. 8, lines 5-12).
Consider Claim 11, the combined Zhamu’657 (with Zhamu’869) teaches the graphitic material contains a non-intercalated and non-oxidized graphitic material that has never been previously exposed to a chemical or oxidation treatment prior to the mixing step (Zhamu’657, Col. 7 line 66 to Col. 8, line 2).
Consider Claim 12, the combined Zhamu’657 (with Zhamu’869) teaches the solid polymer contains a high carbon-yield polymer selected from phenolic resin, poly furfuryl alcohol, polyacrylonitrile, polyimide, polyamide, polyoxadiazole, polybenzoxazole, polybenzobisoxazole, polythiazole, polybenzothiazole, polybenzobisthiazole, poly(p-phenylene vinylene), polybenzimidazole, polybenzobisimidazole, a copolymer thereof, a polymer blend thereof, or a combination thereof (Zhamu’657, Col. 8, lines 19-25).
Consider Claim 13, the combined Zhamu’657 (with Zhamu’869) teaches the solid polymer contains a low carbon-yield polymer selected from polyethylene, polypropylene, polybutylene, polyvinyl chloride, polycarbonate, acrylonitrile-butadiene (ABS), polyester, polyvinyl alcohol, polyvinylidene fluoride (PVDF), polytetrafluoroethylene (PTFE), 
Consider Claim 14, the combined Zhamu’657 (with Zhamu’869) teaches the step of pyrolyzing includes carbonizing the polymer at a temperature from 200°C to 2,500°C to obtain graphene-carbon foam, or carbonizing the polymer at a temperature from 200°C to 2,500°C to obtain graphene-carbon foam and then graphitizing the graphene-carbon foam from 2,500°C to 3,200°C to obtain graphitized graphene-carbon foam (Zhamu’657, Col. 8, lines 51-56).
Consider Claim 15, the combined Zhamu’657 (with Zhamu’869) teaches the consolidating step includes melting the polymer particles to form a polymer melt mixture with graphene sheets dispersed therein, forming the polymer melt mixture into a desired shape and solidifying the shape into a graphene- polymer composite structure (Zhamu’657, Col. 9, lines 17-22).
Consider Claim 16, the combined Zhamu’657 (with Zhamu’869) teaches the consolidating step includes dissolving the polymer particles in a solvent to form a polymer solution mixture with graphene sheets dispersed therein, forming the polymer solution mixture into a desired shape, and removing the solvent to solidify the shape into the graphene-polymer composite structure (Zhamu’657, Col. 9, lines 27-32).
Consider Claims 17 and 20-21, the combined Zhamu’657 (with Zhamu’869) teaches the consolidating step includes forming the graphene-coated polymer particles into a composite shape selected from a rod, sheet, film, fiber, powder, ingot, or block form (Zhamu’657, Col. 9, lines 22-26).
Consider Claim 18, the combined Zhamu’657 (with Zhamu’869) teaches the consolidating step includes compacting the graphene- coated polymer particles in a porous green 
Consider Claim 19, the combined Zhamu’657 (with Zhamu’869) teaches the organic polymer contains a high carbon-yield polymer selected from phenolic resin, poly furfuryl alcohol, polyacrylonitrile, polyimide, polyamide, polyoxadiazole, polybenzoxazole, polybenzobisoxazole, polythiazole, polybenzothiazole, polybenzobisthiazole, poly(p-phenylene vinylene), polybenzimidazole, polybenzobisimidazole, a copolymer thereof, a polymer blend thereof, or a combination thereof (Zhamu’657, Col. 9, lines 59-66).
Consider Claim 24, the combined Zhamu’657 (with Zhamu’869) teaches the anode active material locating is selected from: tin (Sn), lead (Pb), bismuth (Bi), zinc (Zn), aluminum (Al), titanium (Ti), nickel (Ni), cobalt (Co), and cadmium (Cd) or alloyed thereof (Zhamu’869, [0153]).

Claims 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu’657 (US Pat 9,597,657 B1) and in view of Zhamu’869 (PG Pub 2017/0352869 A1), and further in view of Zhamu’384 (PG Pub 2016/0043384 A1).
Consider Claims 23 and 25, the combined Zhamu’657 (with Zhamu’869) teaches the previously taught in claim 1. 
The combined Zhamu’657 (with Zhamu’869) the further coating with conductive polymer for protecting.
However, Zhamu’384 is in the art of forming lithium ion battery anode layer having graphene foam, and pores and pore walls (abstract), where the pores are coated/filled with anode active materials (abstract, Fig. 1B), teaches the anode layer after the forming coat material in the pores, the further conductive coating step with conductive polymer [0045].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Zhamu’657 (with Zhamu’869) with Zhamu’384 with a conductive polymer as a protective coating to the anode active material, to facilitate the electron transportation between the anode material and the electrolytic layer without having any type of side reactions between the anode and the electrolytic materials during the charge/discharge cycle.

Response to Arguments
Applicant’s arguments, filed 07/27/2021, have been fully considered but they are not persuasive.

The applicant argued against the previously rejection, on the ground Zhamu’869 is silent about the features that “the step (B) of impregnating or infiltrating said pores with said fluid includes an operation selected from chemical plating, chemical reaction precipitation, or a combination thereof”.
However, Zhamu’869 disclose this in [0154], stating “The step of impregnating the porous graphitic film with a metal or metal alloy can include an operation of electrochemical deposition or plating, pulse power deposition, solution impregnation, electrophoretic deposition, electroless plating or deposition, metal melt impregnation, metal precursor impregnation, chemical deposition, physical vapor deposition, physical vapor infiltration, chemical vapor deposition, chemical vapor infiltration, sputtering, or a combination thereof”.
Therefore, the combined Zhamu’657 with Zhamu’869 disclose the claimed invention as described/stated in the filed claim set.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718